DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 10 January 2022, which papers have been made of record.
Claims 29-56 are currently presented for examination, of which claims 41-48 have been withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the invention of Group I, claims 29-40 in the reply filed on 10 January 2022 is acknowledged.  The traversal is on the ground(s) that “Applicant submits that the processes performed by the method and the apparatus would not be materially different.”  This is not found persuasive because at least the steps of “sensing a centerline of a hole” requires a different field of search (e.g. searching different classes and subclasses or employing different search queries).  Groups I and II are identified as belong to different classifications at paragraph 6 of the Office Action of 9 November 2021.  At least each of the foregoing reasons is sufficient to establish a material difference.
Furthermore, Applicant cannot overcome the fact that searching the method is not required for the apparatus as claimed.  To keep the groups together would be a burden to the examiner.  Regarding Applicant’s argument that examination of the entire application would not place a serious burden on the examiner, this is not found persuasive because Applicant has not provided any evidence or showing to support such a conclusion. Clearly, consideration of additional claims drawn to one or more distinct groups of inventions in diverse categories (product and methods) mandates different fields of search with the associated concomitant hundreds to thousands of patents and time consuming evaluation of those patents which gives rise to a sizeable burden on the examiner.

Information Disclosure Statement
Applicant is reminded of the duty of disclosure under 37 CFR 1.56(A).  The examiner notes that Applicant has claimed priority to an application in a foreign office.  The Office encourages Applicants to carefully examine: (1) prior art cited in search reports of a foreign patent office in a counterpart application, and (2) the closest information over which individuals associated with filing or prosecution of a patent application believe any pending claim patentably defines, to make sure that any material contained therein is disclosed to the Office. (See MPEP 2001.04).
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the Abstract as filed is not presented in narrative form.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: The Brief Description of the Drawings collectively groups multiple figures at paragraph [0019].  The examiner strongly recommends amending the Specification to describe each of the Figures in its own paragraph to reduce the opportunity for confusion regarding the contexts of the Figures.
Paragraph [0022] appears to include a typographical error where “24is” is recited.
Appropriate correction is required.
The examiner notes a claim for priority to a United States patent application.  The examiner recommends reviewing the current status of that Application and update the status as appropriate.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites “force applied to the inclined ramp of each of the fingers by the swage nose as the swage nose swings the vertical portion of each of the fingers about a corresponding hinge and away from the swage nose.”  Claim 29, and thus claim 31, is directed to an apparatus rather than a method.  The limitation presented is understood to reflect a method step rather than further structurally limiting the apparatus for delivering lockbolt collars.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 32 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 32 recites “the arcuate cut-out of each of the fingers has a circumference corresponding with a circumference of the lockbolt collar” at lines 2-3.  Claim 29, from which claim 32 depends, recites “each of the fingers comprising” … “the arcuate cut-out having a circumference corresponding with a circumference of a lockbolt collar.”  While the limitations are not identical, the limitations of claim 32 do not further limit the recitation presented in claim 29.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29-40, 49, 51-52, and 54-56
Claims 29-40, 49, 51-52, and 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent 5,697,521 to Dixon (hereinafter “Dixon”) in view of United States Patent Application Publication 2013/0255053 to Erickson (hereinafter “Erickson”).
Regarding claim 29, Dixon discloses an apparatus for delivering lockbolt collars (20) at a swage tool (), the apparatus comprising: a pair of fingers (44), each of the fingers comprising: a vertical portion (vertically extending thickness with respect to Fig. 4); an inclined ramp (portion between 48 and pivot point; see Fig. 2) that is integral with the vertical portion that extends; and an arcuate cut-out (46) disposed at a distal portion (see Fig. 2) of the inclined ramp, the arcuate cut-out having a circumference corresponding with a circumference of a lockbolt collar (see Fig. 2).  
A review of the Specification instructs the examiner that the swage nose is part of the swage tool and not of the apparatus for delivering lockbolt collar. The apparatus for delivering lockbolt collars taught by Dixon can be positioned adjacent a swage tool having a swage nose such that the fingers of the apparatus extend along the swage tool.  It is known in the art of swage tools for them to have swage noses adjacent lockbolt collar gripping mechanisms, as taught by Erickson.
Erickson teaches a swage tool (200) comprising a swage nose (at 130; see Fig. 3) having fingers (190) which retain collars (110; see paragraph [0015]) adjacent the swage nose.
It would have been obvious to one having ordinary skill in the art to provide the apparatus disclosed by Dixon at another and conventional swage tool, such as the swage tool taught by Erickson. (See MPEP 2143(A)). The resulting apparatus would predictably be located such that the fingers of the apparatus extend beyond a swaging surface of the swage nose, without modification of the principles of operation of the collar delivery tool of Dixon.
Thus, the combination of Dixon and Erickson teaches the limitations of claim 29.
Regarding claim 30, the combination of Dixon and Erickson teaches the limitations of claim 29, and further Dixon discloses that the vertical portion of each of the fingers (44) pivots about a corresponding hinge (about pin member 78; see Col. 6, lines 44-48) at the swage nose 
Regarding claim 31, the combination of Dixon and Erickson teaches the limitations of claim 29, and further Erickson teaches that the swage nose (at 130) includes a portion (270) which extends in the direction of the fingers (190; compare Figs. 1 and 2).  Such extension would engage the fingers of the device of Dixon such that force applied to the inclined ramp of reach of the fingers of the swage nose as the swage nose swings the vertical portion of each of the fingers about a corresponding hinge and away from the swage nose when the swage nose extends through the location where the fingers are located.
Regarding claim 32, the combination of Dixon and Erickson teaches the limitations of claim 29, and further Dixon discloses that the arcuate cut-out having a circumference corresponding with a circumference of the lockbolt collar (see Fig. 2).  
Regarding claim 33, the combination of Dixon and Erickson teaches the limitations of claim 29, and further Dixon discloses that the arcuate cut-out of each of the fingers (44) has a circumference dimensioned for seating a flange of the lockbolt collar (20).  Whether the circumference seats a flange of a lockbolt collar depends on whether the lockbolt collar has a flange and the size of said flange.
Regarding claim 34, the combination of Dixon and Erickson teaches the limitations of claim 29, and further Dixon discloses a collar delivery system (18; see Col. 7, lines 48-60) that places the lockbolt collar (20) between the fingers (44).
Regarding claim 35, the combination of Dixon and Erickson teaches the limitations of claim 29, and further Dixon discloses hinges (about pin 76), at each of the fingers (44), that are biased to draw the arcuate cut-outs (at 46) towards each other (compare Figs. 2 and 3), in order to clamp the lockbolt collar (20) below a flange of the lockbolt collar. The cut-outs would abut a flange of a lockbolt collar where the lockbolt collar has a flange.
Regarding claim 36, the combination of Dixon and Erickson teaches the limitations of claim 29, and further Erickson teaches that the vertical portion (see Fig. 2; vertically extending face of 190) of each of the fingers (190) is flush with the swage nose
Regarding claim 37, the combination of Dixon and Erickson teaches the limitations of claim 29, and further Dixon teaches hinges (at pin 78) at each of the fingers (44) that apply force which holds the lockbolt collar (20) between the fingers (see Fig. 2) while the swage nose is retracted.
Regarding claim 38, the combination of Dixon and Erickson teaches the limitations of claim 29, and further Erickson discloses: a collar feed arm (180) that transports lockbolt collars (110) to the fingers (190); a guide (170) that controls motion of the collar feed arm (180) as the collar feed arm extends toward the fingers and retracts away from the fingers (190; extends and retracts; see paragraph [0015]); and an actuator that drives the collar feed arm (controller and actuator in system 170; see paragraph [0016]).
Regarding claim 39, the combination of Dixon and Erickson teaches the limitations of claim 29, and further Dixon discloses that the fingers (44) point upward (see Fig. 2), and receive the lockbolt collar (20).  Where a lockbolt collar has a flange, the fingers would receive a collar with a flange without modification of the structure taught by Dixon.
Regarding claim 40, the combination of Dixon and Erickson teaches the limitations of claim 29, and further Dixon discloses springs (84) that are configured to return the fingers (44) to original positions after the fingers have been rotated. 
Regarding claim 49, the combination of Dixon and Erickson teaches the limitations of claim 29, and further Erickson discloses a movement system configured to move the apparatus around a rotation axis (see paragraph [0020]).
Regarding claim 51, the combination of Dixon and Erickson teaches the limitations of claim 29, and further Dixon discloses biasing devices (84) configured to cause the fingers (44) to apply gripping force (compare closed and open positions; Col. 5, lines 56-65 and Col. 8, lines 5-14).
Regarding claim 52, the combination of Dixon and Erickson teaches the limitations of claim 29.  The combination is silent regarding an inner mold line of surface, however the swage nose portion 
Regarding claim 54, the combination of Dixon and Erickson teaches the limitations of claim 29, and further Erickson teaches a sensor system (220; see paragraph [0019]) configured to generate sensor data for a position of the apparatus (first position and second position at least detected; see paragraph [0019]).
Regarding claim 55, the combination of Dixon and Erickson teaches the limitations of claim 29, and further Erickson teaches a sensor system (220; see paragraph [0019]) configured to generate sensor data for controlling operation of the apparatus (movements of components in response to position detection information).
Regarding claim 56, the combination of Dixon and Erickson teaches the limitations of claim 29, and further Erickson teaches a sensor system (220) comprising at least one of a camera system (250; see paragraph [0019]), a laser sensor, an ultrasonic sensor, or a light detection and ranging scanner.
Claims 50 and 53 
Claims 50 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dixon and Erickson as applied to claim 49 and claim 29 above, and further in view of United States Patent Application Publication 2015/0184689 to Godfrey et al. (hereinafter “Godfrey”).
Regarding claim 50, the combination of Dixon and Erickson teaches the limitations of claim 49, however the combination does not explicitly disclose that the movement system is configured for placement on a track system.
It is known in the art of swaging devices to provide a swage device with a track.  For example, Godfrey teaches a swaging device (30) and a lockbolt collar delivery system (32), the swaging device 
It would have been obvious to one having ordinary skill in the art to modify the apparatus taught by the combination of Dixon and Erickson to include providing a track connected to the swage device movement system, as taught by Godfrey. (See MPEP 2143(A)).  The movement system being in contact with a track such as the tack taught by Godfrey would not modify the principles of operation of Dixon or Erickson.  Further, the examiner notes that the track is not claims as being placed on the track in any particular manner. So long as the movement system of the swage device is connected to the track, the movement system can be construed as being placed onto the track system.
Thus, the combination of Dixon, Erickson, and Godfrey teaches the limitations of claim 50.
Regarding claim 53, the combination of Dixon and Erickson teaches the limitations of claim 29, however the combination does not explicitly disclose a vacuum system configured to remove debris.
However, it is known in the art of swaging devices to provide vacuum systems for removing debris.
For example, Godfrey teaches a swaging device (30) and a lockbolt collar delivery system (32).  The swaging device is provided with a vacuum source (see paragraph [0038]) which vacuums broken fastener parts during operation for disposing the broken fastener parts (see paragraph [0039]).
It would have been obvious to one having ordinary skill in the art to modify the apparatus taught by the combination of Dixon and Erickson to include providing a vacuum for removing debris, as taught by Godfrey. (See MPEP 2143(C)).  One having ordinary skill in the art would at least recognize that collecting broken fastener parts for disposal would advantageously keep a manufacturing area clean and reduce the opportunity for damaging the workpieces or the swage devices during operation.
Thus, the combination of Dixon, Erickson, and Godfrey teaches the limitations of claim 53.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        

/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        02/12/2022